



Exhibit 10.2
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), dated as of August 1, 2017, is
hereby made by and between Wyndham Worldwide Corporation, a Delaware corporation
(the “Company”), and David B. Wyshner (the “Executive”).
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to serve the Company, in accordance with the terms and conditions of this
Agreement.
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
SECTION I
EFFECTIVENESS
This Agreement is subject to the approval of the Company’s Board of Directors’
Compensation Committee (“Board Compensation Committee”), and, provided such
approval is given, will be deemed effective and enforceable by the parties
hereto as of the Effective Date (as defined below).
SECTION II
EMPLOYMENT; POSITION AND RESPONSIBILITIES
During the Period of Employment (as defined in Section III below) the Company
agrees to employ the Executive and the Executive agrees to be employed by the
Company in accordance with the terms and conditions set forth in this Agreement.
Effective two days after the commencement of the Period of Employment (August 4,
2017), the Executive will serve as the Executive Vice President and Chief
Financial Officer of the Company and will report to, and be subject to the
direction of, the Chief Executive Officer of the Company (the “Supervising
Officer”). The Executive will perform such duties and exercise such supervision
with regard to the business of the Company as are associated with his position,
as well as such reasonable additional duties as may be prescribed from time to
time by the Supervising Officer. The Executive will, during the Period of
Employment, devote substantially all of his time and attention during normal
business hours to the performance of services for the Company, or as otherwise
directed by the Supervising Officer from time to time. The Executive will
maintain a primary office and generally conduct his business in Parsippany, New
Jersey, except for customary business travel in connection with his duties
hereunder. For the first two days of the Period of Employment (August 2 and
August 3, 2017), the Executive shall be deemed a non-executive senior advisor of
the Company.





--------------------------------------------------------------------------------





The Executive acknowledges and agrees that his employment will be transferred
to, and this Agreement will be assigned to, the company spun off from the
Company (“Spinco”) pursuant to the transaction to be publicly announced on or
about August 2, 2017 (the “Transaction”), and that such transfer and assignment
will not (i) be treated as a termination of his employment, (ii) constitute
grounds for a “Constructive Discharge” (as defined below), or (iii) otherwise
constitute a breach of this Agreement. Upon such assignment of this Agreement to
Spinco, the Company will be released from all ongoing responsibility and/or
liability with respect to this Agreement but only after all accrued obligations
of the Company to the Executive prior to the spin-off and/or related to the
spin-off have been met or assigned to Spinco, including those set out in Section
IV-C below. Effective upon such assignment, the Executive agrees to enter into a
new employment agreement with Spinco that is consistent in all material respects
with this Agreement, but with such changes as are reasonably necessary to
reflect the Executive's employment with Spinco. In the event the Transaction is
not completed, the Agreement shall otherwise remain in full force and effect
between the Company and the Executive.
SECTION III
PERIOD OF EMPLOYMENT
The period of the Executive’s employment under this Agreement (the “Period of
Employment”) will begin on August 2, 2017 (the “Effective Date”) and will end on
August 1, 2020, subject to earlier termination as provided in this Agreement. No
later than 180 days prior to the expiration of the Period of Employment, the
Company and the Executive will commence a good faith negotiation regarding
extending the Period of Employment; provided, that neither party hereto will
have any obligation hereunder or otherwise to consummate any such extension or
enter into any new agreement relating to the Executive’s employment with the
Company. Notwithstanding anything to the contrary herein, unless otherwise
agreed to in writing by the Company, in the event that the Executive does not
begin his employment on or before August 2, 2017, then this Agreement and all of
the rights and obligations of the parties here under shall terminate and be void
and of no force or effect at the discretion of the Company.
SECTION IV
COMPENSATION AND BENEFITS


For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive officer, director or
committee member of the Company or any subsidiary or affiliate of the Company,
the Executive will be compensated as follows:
A.    Base Salary.
During the Period of Employment, the Company will pay the Executive base salary
at an annual rate equal to six hundred fifty thousand dollars ($650,000.00)
commencing effective on the Effective Date, subject to such annual increases as
the Board Compensation Committee deems


-2-



--------------------------------------------------------------------------------





appropriate in its sole discretion (“Base Salary”). Base Salary will be payable
according to the customary payroll practices of the Company.


B.    Annual Incentive Awards.
The Executive will be eligible to earn an annual incentive compensation award in
respect of each fiscal year of the Company during the Period of Employment,
subject to the Committee’s discretion to grant such awards, based upon a target
award opportunity equal to 100% of Base Salary (“Target Award”) earned during
each such year, effective August 2, 2017 (with any Annual Incentive Award paid
for fiscal year 2017 to be prorated), and subject to the terms and conditions of
the annual incentive plan covering employees of the Company, and further subject
to attainment by the Company of such performance goals, criteria or targets
established and certified by the Committee in its sole discretion in respect of
each such fiscal year (each such annual incentive, an “Incentive Compensation
Award”). Any earned Incentive Compensation Award will be paid to the Executive
at such time as will be determined by the Committee, but in no event later than
the last day of the calendar year following the calendar year with respect to
which the performance targets relate.
C.    Long Term Incentive Awards.
The Executive will be eligible for long term incentive awards as determined by
the Committee, and the Executive will participate in such grants at a level
commensurate with his position as a senior executive officer of the Company. For
purposes of this Agreement, awards described in this paragraph are referred to
as “Long Term Incentive Awards” or “LTIPS.” Any Long Term Incentive Awards will
vest as determined by the Committee, including with respect to any
performance-based conditions applicable to vesting, in its sole and absolute
discretion, and will be subject to the terms and conditions of the Company’s
2006 Equity and Incentive Plan (restated as of February 27, 2014) and any
amended or successor plan thereto (the “Equity Plan”) and the applicable
agreement evidencing such award as determined by the Committee.
On or promptly after August 4, 2017, the Executive will be awarded, subject to
Committee approval, time-based restricted stock units (“2017 RSU Annual Grant”),
with the number of such units determined by dividing a grant value of no less
than $3,500,000.00 by the closing market price of the Company’s common stock on
the date of grant, which shall vest in equal 25% increments annually, subject to
the Executive’s continued employment with the Company through the respective
vesting dates and other terms and conditions as set forth in the Award Agreement
– Restricted Stock Units, evidencing the 2017 Annual RSU Grant (“Award
Agreement”). Such award will be subject to the terms and conditions of the
Equity Plan and the Award Agreement evidencing such award as determined by the
Committee. In the event the Transaction is completed, the 2017 RSU Annual Grant
will vest in accordance with any vesting terms relating to the Transaction that
may be approved by the Board Compensation Committee on August 2, 2017, based
upon a recommendation from senior management of the Company.
D.    Employee Benefits.
During the Period of Employment, the Company will provide the Executive with
employee benefits generally offered to all eligible full-time employees of the
Company, and with perquisites


-3-



--------------------------------------------------------------------------------





generally offered to similarly situated senior executive officers of the
Company, subject to the terms of the applicable employee benefit plans or
policies of the Company.


E.    Expenses.
During the Period of Employment, the Company will reimburse the Executive for
reasonable business expenses incurred by the Executive in connection with the
performance of his duties and obligations under this Agreement, subject to
Executive’s compliance with such limitations and reporting requirements with
respect to expenses as may be established by the Company from time to time. The
Company will reimburse all taxable business expenses to the Executive promptly
following submission but in no event later than the last day of the Executive’s
taxable year following the taxable year in which the expenses are incurred.
SECTION V
DEATH AND DISABILITY
The Period of Employment will end upon the Executive’s death. If the Executive
becomes Disabled (as defined below) during the Period of Employment, the Period
of Employment may be terminated at the option of the Executive upon notice of
resignation to the Company, or at the option of the Company upon notice of
termination to the Executive. For purposes of this Agreement, “Disability” will
have the meaning set forth in Section 409A of the Internal Revenue Code
(“Code”), and the rules and regulations promulgated thereunder (“Code Section
409A”). The Company’s obligation to make payments to the Executive under this
Agreement will cease as of such date of termination due to death or Disability,
except for (a) any Base Salary earned but unpaid, (b) any Incentive Compensation
Awards earned but unpaid for a prior completed fiscal year, if any, and (c) any
LTIPs, including but not limited to the 2017 RSU Annual Grant, earned and vested
but unpaid for a prior completed fiscal year, if any, as of the date of such
termination, which will be paid in accordance with the terms set forth in
Sections IV-A, IV-B and IV-C, respectively, unless otherwise prohibited by law.
Notwithstanding the foregoing, the Company will not take any action with respect
to the Executive’s employment status pursuant to this Section V earlier than the
date on which the Executive becomes eligible for long-term disability benefits
under the terms of the Company’s long-term disability plan in effect from time
to time.
SECTION VI
EFFECT OF TERMINATION OF EMPLOYMENT
A.    Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates during the Period of Employment due to either a Without
Cause Termination or a Constructive Discharge (each as defined below), the
Company will pay or provide the Executive, as applicable (or his surviving
spouse, estate or personal representative, as applicable), subject to Section
XIX:


-4-



--------------------------------------------------------------------------------





i.    a lump sum payment equal to 200% multiplied by the sum of (x) the
Executive’s then current Base Salary, plus (y) an amount equal to the highest
Incentive Compensation Award paid to the Executive (disregarding voluntary
deferrals) with respect to the three fiscal years of the Company immediately
preceding the fiscal year in which Executive’s termination of employment occurs,
but in no event will the amount set forth in this subsection (y) exceed 100% of
the Executive’s then current Base Salary, provided that in the event of the
Executive’s termination before completion of three fiscal years following the
Effective Date such amount in subsection (y) shall be $650,000;
ii.    subject to Section VI-D below, (x) all time-based Long Term Incentive
Awards (including all stock options and stock appreciation rights and the 2017
RSU Annual Grant) granted on or after the Effective Date which would have
otherwise vested within one (1) year following the Executive’s termination of
employment, will vest upon the Executive’s termination of employment; and (y)
any performance-based Long Term Incentive Awards (including restricted stock
units but excluding stock options and stock appreciation rights) granted on or
after the Effective Date, will vest and be paid on a pro rata basis (to the
extent that the performance goals applicable to the Long Term Incentive Award
are achieved), with such proration to be determined based upon the portion of
the full performance period during which the Executive was employed by the
Company plus 12 months (or, if less, assuming employment for the entire
performance period), with the payment of any such vested performance-based Long
Term Incentive Awards to occur at the time that the awards are paid to employees
generally. The provisions relating to Long Term Incentive Awards set forth in
this Section will not supersede or replace any provision or right of the
Executive relating to the acceleration of the vesting of such awards in the
event of a Change in Control (as defined in the Equity Plan) of the Company or
the Executive’s death or Disability, whether pursuant to an applicable stock
plan document or award agreement;
iii.    a two year post-termination exercise period (but in no event beyond the
original expiration date) for all vested and outstanding stock appreciation
rights and options held by the Executive on the date of termination;
iv.    the Executive shall be eligible to continue to participate in the Company
health plans in which he participates (medical, dental and vision) through the
end of the month in in which his termination becomes effective. Following such
time, the Executive may elect to continue health plan coverage in accordance
with the provisions of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) directly, with the reimbursement by the Company of such costs
associated with continuing health coverage under COBRA for the period the lesser
of which is (x) 18 months or (y) until the Executive becomes eligible for health
and medical benefits from a subsequent employer; and
v.    any of the following amounts that are earned but unpaid through the date
of such termination: (x) Incentive Compensation Award for a prior completed
fiscal year and (y) Base Salary. The Executive shall retain any LTIPs (including
the 2017 RSU Annual Grant) that have vested and been paid to him as of the date
of such termination, unless otherwise prohibited by law.
B.    Termination for Cause; Resignation. If the Executive’s employment
terminates due to a Termination for Cause or a Resignation, Base Salary earned
but unpaid as of the date of such


-5-



--------------------------------------------------------------------------------





termination will be paid to the Executive in accordance with Section VI-D below.
Outstanding stock options and other equity awards held by the Executive as of
the date of termination will be treated in accordance with their terms. Except
as provided in this paragraph, the Company will have no further obligations to
the Executive hereunder.
C.    For purposes of this Agreement, the following terms have the following
meanings:


i.    “Termination for Cause” means a termination of the Executive’s employment
by the Company due to (a) the Executive’s willful failure to substantially
perform his duties as an employee of the Company or any of its subsidiaries
(other than any such failure resulting from incapacity due to physical or mental
illness) or material breach of the Company’s Code of Conduct, (b) any act of
fraud, misappropriation, dishonesty, embezzlement or similar conduct against the
Company or any of its subsidiaries, (c) the Executive’s conviction or plea of
nolo contendere for a felony (or its state law equivalent) or any crime
involving moral turpitude or dishonesty (which conviction, due to the passage of
time or otherwise, is not subject to further appeal), (d) the Executive’s gross
negligence in the performance of his duties, or (e) the Executive purposely or
negligently makes a false certification regarding the Company’s financial
statements. The Company will provide a detailed written notice to the Executive
of its intention to terminate the Executive’s employment and that such
termination is a Termination for Cause, along with a description of the
Executive’s conduct that the Company believes gives rise to the Termination for
Cause, and provide the Executive with a period of fifteen (15) days to cure such
conduct (unless the Company reasonably determines in its reasonable discretion
that the Executive’s conduct is not subject to cure) and/or challenge the
Company’s determination that such termination was a Termination for Cause;
provided, however, that (i) the determination of whether such conduct has been
cured and/or gives rise to a Termination for Cause will be made by the Company
in its sole discretion and (ii) the Company will be entitled to immediately and
unilaterally restrict or suspend the Executive’s duties during such fifteen (15)
day period pending such determination.


ii.    “Constructive Discharge” means, without the consent of the Executive, (a)
any material breach by the Company of the terms of this Agreement, (b) a
material diminution in Base Salary or Target Award, (c) a material diminution in
the Executive’s authority, duties or responsibilities (including the Executive
no longer being the principal financial officer of a publicly traded company),
(d) a relocation of the Executive’s primary office to a location more than fifty
(50) miles from his then current primary business, or (e) the Company not
offering to renew the Executive’s employment agreement on substantially similar
terms prior to the end of the Period of Employment (as may be extended from time
to time). The Executive must provide the Company a detailed written notice that
describes the circumstances being relied on for such termination with respect to
this Agreement within thirty (30) days after the event, circumstance or
condition first arose giving rise to the notice. The Company will have thirty
(30) days after receipt of such notice to remedy the situation prior to the
termination for Constructive Discharge. If no such cure occurs, the Executive’s
employment will be terminated on the close of business on the 30th day after he
provided the required written notice.




-6-



--------------------------------------------------------------------------------





iii.    “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by the Company other than due to
death, Disability, or Termination for Cause.


iv.    “Resignation” means a termination of the Executive’s employment by the
Executive, other than in connection with a Constructive Discharge.


D.    Conditions to Payment and Acceleration. In the event of a termination
under this Section VI, any earned but unpaid Base Salary as of the date of such
termination will be paid in accordance with Section IV-A, and in the event of a
Termination Without Cause or a Constructive Discharge, any earned but unpaid
Incentive Compensation Award for a prior completed fiscal year as of the date of
such termination will be paid in accordance with Section IV-B, and for the
avoidance of doubt, the Executive shall retain any LTIPs (including the 2017 RSU
Annual Grant) that have vested and been paid to him as of the date of such
termination, unless otherwise prohibited by law. All payments due to the
Executive under Sections VI-A(i) will be made to the Executive in a lump sum no
later than the 60th day following the date of termination; provided however,
that (i) all payments and benefits under Sections VI-A(i) - (iii) will be
subject to, and contingent upon, the execution by the Executive (or his
beneficiary or estate) of a release of claims against the Company and its
affiliates in such reasonable form determined by the Company in its reasonable
discretion and (ii) in the event that the period during which the Executive is
entitled to consider the general release (and to revoke the release, if
applicable) spans two calendar years, then any payment that otherwise would have
been payable during the first calendar year will be made on the later of (A) the
end of the revocation period (assuming that the Executive does not revoke), or
(B) the first business day of the second calendar year (regardless of whether
the Executive used the full time period allowed for consideration), all as
required for purposes of Code Section 409A. The payments due to the Executive
under Section VI-A will be in lieu of any other severance benefits otherwise
payable to the Executive under any severance plan of the Company or its
affiliates. The Company will provide the general release to the Executive within
10 business days following his last day of employment.


SECTION VII


OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT
A.    The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and fully cooperate
with the Company and its affiliates as may be requested in connection with any
claims or legal action in which the Company or any of its affiliates is or may
become a party. After the Period of Employment, the Executive will cooperate as
reasonably requested with the Company and its affiliates in connection with any
claims or legal actions in which the Company or any of its affiliates is or may
become a party. The Company agrees to reimburse the Executive for any reasonable
out-of-pocket expenses incurred by Executive by reason of such cooperation,
including any loss of salary due, and the Company


-7-



--------------------------------------------------------------------------------





will make reasonable efforts to minimize interruption of the Executive’s life in
connection with his cooperation in such matters as provided for in this Section
VII-A.
B.    The Executive recognizes and acknowledges that all information pertaining
to this Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; members; acquisition candidates; financial
condition; clients; customers or other relationships of the Company or any of
its affiliates (“Information”) is confidential and is a unique and valuable
asset of the Company or any of its affiliates. Access to and knowledge of
certain of the Information is essential to the performance of the Executive’s
duties under this Agreement. The Executive will not during the Period of
Employment or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law. The Executive will not make use of the Information for his
own purposes or for the benefit of any person or organization other than the
Company or any of its affiliates. The Executive will also use his best efforts
to prevent the disclosure of this Information by others. All records, memoranda,
etc. relating to the business of the Company or its affiliates, whether made by
the Executive or otherwise coming into his possession, are confidential and will
remain the property of the Company or its affiliates.
C.
i.    During the Period of Employment (as may be extended from time to time) and
the Post Employment Period (as defined below and, together with the Period of
Employment, the “Restricted Period”), irrespective of the cause, manner or time
of any termination, the Executive will not use his status with the Company or
any of its affiliates to obtain loans, goods or services from another
organization on terms that would not be available to him in the absence of his
relationship to the Company or any of its affiliates. Notwithstanding the
provisions set forth herein, the Executive may disclose his employment
relationship with the Company in connection with a personal loan application.
ii.    During the Restricted Period, the Executive will not make any statements
or perform any acts intended to advance or which reasonably could have the
effect of advancing the interest of any competitors of the Company or any of its
affiliates or in any way injuring or intending to injure the interests of the
Company or any of its affiliates. During the Restricted Period, the Executive
will not, without the express prior written consent of the Company which may be
withheld in the Company’s sole and absolute discretion, engage in, or directly
or indirectly (whether for compensation or otherwise), own or hold any
proprietary interest in, manage, operate, or control, or join or participate in
the ownership, management, operation or control of, or furnish any capital to or
be connected in any manner with, any party or business which competes with the
business of the Company or any of its affiliates, as such business or businesses
may be conducted from time to time, either as a general or limited partner,
proprietor, common or preferred shareholder, officer, director, agent, employee,
consultant, trustee, affiliate, or otherwise. The Executive acknowledges that
the Company’s and its affiliates’ businesses are conducted nationally and
internationally and agrees that the provisions in the foregoing sentence will
operate throughout the United States and the world.


-8-



--------------------------------------------------------------------------------





iii.    During the Restricted Period, the Executive will not, without the
express prior written consent of the Company which may be withheld in the
Company’s sole and absolute discretion, directly or indirectly, request or
advise any then current client, customer or supplier of the Company to withdraw,
curtail or cancel its business with the Company or any of its affiliates, or
solicit or contact any such client, customer or supplier with a view to inducing
or encouraging such client, customer or supplier to discontinue or curtail any
business relationship with the Company or any of its affiliates. The Executive
will not have discussions with any employee of the Company or any of its
affiliates regarding information or plans for any business intended to compete
with the Company or any of its affiliates.
iv.    During the Restricted Period, the Executive will not, without the express
prior written consent of the Company which may be withheld in the Company’s sole
and absolute discretion, directly or indirectly cause, solicit, entice or induce
(or endeavor to cause, solicit, entice or induce) any present or future employee
or independent contractor of the Company or any of its affiliates to leave the
employ of, or otherwise terminate its relationship with, the Company or any of
its affiliates or to accept employment with, provide services to or receive
compensation from the Executive or any person, firm, company, association or
other entity with which the Executive is now or may hereafter become associated.
The Executive hereby represents and warrants that the Executive has not entered
into any agreement, understanding or arrangement with any employee of the
Company or any of its subsidiaries or affiliates pertaining to any business in
which the Executive has participated or plans to participate, or to the
employment, engagement or compensation of any such employee.
v.    For the purposes of this Agreement, the term “proprietary interest” means
legal or equitable ownership, whether through stock holding or otherwise, of an
equity interest in a business, firm or entity, or ownership of any class of
equity interest in a publicly-held company (unless such ownership of a
publicly-held company is 5% or less); the term “affiliate” includes without
limitation all subsidiaries and licensees of the Company; and the term, “Post
Employment Period” means either (1) if the Executive’s employment terminates for
any reason at such time following the expiration of the Period of Employment
hereunder, a period of one year following the Executive’s termination of
employment; or (2) if the Executive’s employment terminates during the Period of
Employment hereunder, a period of two years following the Executive’s
termination of employment.
D.    The Executive hereby acknowledges that damages at law may be an
insufficient remedy to the Company if the Executive violates the terms of this
Agreement and that the Company will be entitled, upon making the requisite
showing, to preliminary and/or permanent injunctive relief in any court of
competent jurisdiction to restrain the breach of or otherwise to specifically
enforce any of the covenants contained in this Section VII without the necessity
of posting any bond or showing any actual damage or that monetary damages would
not provide an adequate remedy. Such right to an injunction will be in addition
to, and not in limitation of, any other rights or remedies the Company may have.
Without limiting the generality of the foregoing, neither party will oppose any
motion the other party may make for any expedited discovery or hearing in
connection with any alleged breach of this Section VII.


-9-



--------------------------------------------------------------------------------





E.    The period of time during which the provisions of this Section VII will be
in effect will be extended by the length of time during which the Executive is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.
F.    The Executive agrees that the restrictions contained in this Section VII
are an essential element of the compensation the Executive is granted hereunder
and but for the Executive’s agreement to comply with such restrictions, the
Company would not have entered into this Agreement.
G.    Notwithstanding any provision in this Agreement to the contrary, nothing
contained in this Agreement is intended to nor shall it limit or prohibit
Executive, or waive any right on his part, to initiate or engage in
communication with, respond to any inquiry from, or otherwise provide
information to, any federal or state regulatory, self-regulatory, or enforcement
agency or authority, as provided for, protected under or warranted by applicable
law, in all events without notice to or consent of the Company.
SECTION VIII
INDEMNIFICATION
The Company will indemnify the Executive to the fullest extent permitted by the
laws of the state of the Company’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to the Executive (including payment of expenses in advance of
final disposition of a proceeding as permitted by such laws, certificate of
incorporation or by-laws).
SECTION IX
MITIGATION
The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates.
SECTION X
WITHHOLDING TAXES
The Executive acknowledges and agrees that the Company may withhold from
applicable payments under this Agreement all federal, state, city or other taxes
that will be required pursuant to any law or governmental regulation.


-10-



--------------------------------------------------------------------------------





SECTION XI
EFFECT OF PRIOR AGREEMENTS
Upon the Effective Date, this Agreement will be deemed to have superseded and
replaced each of any prior employment or consultant agreement between the
Company (and/or its affiliates, including without limitation, its respective
predecessors) and the Executive.
SECTION XII
CONSOLIDATION, MERGER OR SALE OF ASSETS; ASSIGNMENT
Nothing in this Agreement will preclude the Company from consolidating or
merging into or with, or transferring all or a portion of its business and/or
assets to, another corporation. The Company may assign this Agreement to any
successor to all or a portion of the business and/or assets of the Company,
provided, in the event of such an assignment, that the Company shall require
such successor to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place, the failure of which shall constitute
a Constructive Discharge pursuant to Section VI-C(ii) herein.
SECTION XIII
MODIFICATION
This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver will operate
only as to the specific term or condition waived and will not constitute a
waiver for the future or act as a waiver of anything other than that which is
specifically waived.
SECTION XIV
GOVERNING LAW
This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement will be governed by
the internal laws of that state.
SECTION XV
ARBITRATION
A.    Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof (other than with respect to the matters covered
by Section VII for which the Company may, but will not be required to, seek
injunctive relief) will be finally settled by binding arbitration in accordance
with the Federal Arbitration Act (or if not applicable, the applicable state
arbitration law) as follows: Any party who is aggrieved will deliver a notice to
the other party setting forth the


-11-



--------------------------------------------------------------------------------





specific points in dispute. Any points remaining in dispute twenty (20) days
after the giving of such notice may be submitted to arbitration in New Jersey,
to the American Arbitration Association, before a single arbitrator appointed in
accordance with the arbitration rules of the American Arbitration Association,
modified only as herein expressly provided. After the aforesaid twenty
(20) days, either party, upon ten (10) days’ notice to the other, may so submit
the points in dispute to arbitration. The arbitrator may enter a default
decision against any party who fails to participate in the arbitration
proceedings.
B.    The decision of the arbitrator on the points in dispute will be final and
binding, and judgment on the award may be entered in any court having
jurisdiction thereof.
C.    Except as otherwise provided in this Agreement, the arbitrator will be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator will
be borne equally by each party, and each party will bear the fees and expenses
of its own attorney.
D.    The parties agree that this Section XV has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section XV will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, except as otherwise
provided in Section XV-A herein, other than post-arbitration actions seeking to
enforce an arbitration award. In the event that any court determines that this
arbitration procedure is not binding, or otherwise allows any litigation
regarding a dispute, claim, or controversy covered by this Agreement to proceed,
the parties hereto hereby waive any and all right to a trial by jury in or with
respect to such litigation.
E.    The parties will keep confidential, and will not disclose to any person,
except to counsel for either of the parties and/or as may be required by law,
the existence of any controversy hereunder, the referral of any such controversy
to arbitration or the status or resolution thereof.
SECTION XVI
SURVIVAL
Sections VII, VIII, IX, XI, XII, XIII, XIV, XV, and XVI will continue in full
force in accordance with their respective terms notwithstanding any termination
of the Period of Employment.
SECTION XVII
SEVERABILITY
All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision will


-12-



--------------------------------------------------------------------------------





be deemed modified so that it will be enforced to the greatest extent
permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.
SECTION XVIII
NO CONFLICTS
The Executive represents and warrants to the Company that, other than the
non-compete provisions in his separation agreement with his previous employer,
he is not a party to or otherwise bound by any agreement or arrangement
(including, without limitation, any license, covenant, or commitment of any
nature), or subject to any judgment, decree, or order of any court or
administrative agency, that would conflict with or will be in conflict with or
in any way preclude, limit or inhibit the Executive’s ability to execute this
Agreement or to carry out his duties and responsibilities hereunder. The
Executive represents that the non-compete provisions to which he agreed with his
previous employer do not impact his ability to be employed by the Company.




SECTION XIX
SECTION 409A OF THE CODE
A.    Section 409A. Although the Company does not guarantee to the Executive any
particular tax treatment relating to the payments and benefits under this
Agreement, it is intended that such payments and benefits be exempt from, or
comply with, Code Section 409A and this Agreement will be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.
B.    Separation From Service. A termination of employment will not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits subject to Code Section 409A upon or following a
termination of employment unless such termination is also a “Separation from
Service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment” or like terms will mean Separation from Service.
C.    Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits will not
be subject to liquidation or exchange for another benefit and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year will not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and such reimbursement will
be made no later than the end of the calendar year following the calendar year
in which the expense is incurred, provided, that the foregoing clause will not
be violated with regard to expenses reimbursed under any


-13-



--------------------------------------------------------------------------------





arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
D.    Specified Employee. If the Executive is deemed on the date of termination
of employment to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then:
i.    With regard to any payment, the providing of any benefit or any
distribution of equity that constitutes “deferred compensation” subject to Code
Section 409A, payable upon separation from service, such payment, benefit or
distribution will not be made or provided prior to the earlier of (x) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (y) the date of the Executive’s death, to the extent
required to comply with Code Section 409A; and
ii.    On the first day of the seventh month following the date of the
Executive’s Separation from Service or, if earlier, on the date of death,
(x) all payments delayed pursuant to this Section XIX will be paid or reimbursed
to the Executive in a lump sum, and any remaining payments and benefits due
under this Agreement will be paid or provided in accordance with the normal
dates specified for them herein and (y) all distributions of equity delayed
pursuant to this Section XIX will be made to the Executive.
E.    Company Discretion. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment will be made
within 60 days following the date of termination”), the actual date of payment
within the specified period will be within the sole discretion of the Company
and the number of days referenced will refer to the number of calendar days.
F.    Compliance. Notwithstanding anything herein to the contrary, in no event
whatsoever will the Company or any of its affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Executive by
Code Section 409A or any damages for failing to comply with Code Section 409A.


[Signature Page Follows]




-14-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.


WYNDHAM WORLDWIDE CORPORATION




By: /s/ Mary R. Falvey
Name:
Mary R. Falvey

Title:
Executive Vice President and

Chief Human Resources Officer






/s/ David B. Wyshner
David B. Wyshner











